Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 1 of 19 Page ID #:1



  1    BLUM COLLINS, LLP
  2
         Craig M. Collins (Bar No. 151582)
         Jacqueline Axtell (Bar No. 137328)
  3    707 Wilshire Boulevard, Suite 4880
  4
       Los Angeles, California 90017-3501
       Telephone: 213.572.0405
  5    Facsimile: 213.572.0401
  6    collins@blumcollins.com

  7    Attorneys for Plaintiffs
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10

 11
       PEAK OIL HOLDINGS LLC, a                No. ___________
 12    California limited liability company,
       PEAK OPERATOR LLC, a California
 13    limited liability company;
                                               COMPLAINT FOR:
 14                        Plaintiffs,         (1) VIOLATION OF THE TAKINGS
                                                   CLAUSE OF THE FIFTH
 15          v.                                    AMENDMENT (UNDER 42
                                                   U.S.C. §1983)
 16    COUNTY OF VENTURA, a political          (2) VIOLATION OF CIVIL RIGHTS
       subdivision of the State of California.     – PROCEDURAL AND
 17                                                SUBSTANTIVE DUE PROCESS
                                                   (42 U.S.C. §1983)
 18
                          Defendant.
 19                                           JURY TRIAL DEMANDED
 20

 21

 22

 23

 24

 25

 26

 27

 28


                                         COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 2 of 19 Page ID #:2



  1                                    INTRODUCTION
  2         1.     This complaint seeks damages for a taking of private property arising
  3   under the Fifth Amendment to the United States Constitution.
  4         2.     In 2012, Plaintiffs Peak Oil Holdings LLC and Peak Operator LLC
  5   (collectively “Peak”) acquired the rights to develop the minerals at all depths to
  6   certain property in Ventura County (the “County”) pursuant to a long-term oil and
  7   gas lease. The rights it acquired constitute its only economic interest in that
  8   property.
  9         3.     When Peak acquired its rights, its rights were governed by a fully
 10   vested Conditional Use Permit for the conduct of oil and gas operations on the
 11   property (the “Vested CUP”). The existence of this fully vested CUP, which
 12   required only ministerial, non-discretionary zoning clearance approvals, was the
 13   primary factor that persuaded Peak to invest in the project.
 14         4.     Under the Vested CUP, Peak submitted a non-discretionary zoning
 15   clearance to the County seeking clearance to drill and operate 24 wells on the
 16   property and to construct associated facilities. The County granted ministerial
 17   clearance ZC12-1052 in 2012. Ministerial Clearance ZC12-1052 gave Peak
 18   clearance to implement some of its vested rights granted by the Vested CUP. Peak
 19   intended to seek additional ministerial clearances later to implement the rest of its
 20   vested rights under the Vested CUP.
 21         5.     From 2012 to 2019, in reliance on its vested rights under the Vested
 22   CUP and Ministerial Clearance ZC12-1052, Peak invested over $100 million in
 23   developing the minerals and conducting oil and gas operations on the property,
 24   including drilling 15 of the 24 wells cleared by Ministerial Clearance ZC12-1052.
 25   Peak did so in compliance with all environmental, health, safety and other
 26   regulations. Over the years, Peak worked closely and cooperatively with County
 27   and State regulatory agencies as it drilled and operated wells on the property.
 28         6.     The oil market suffered an economic downturn from late 2014 to late

                                            COMPLAINT
                                                1
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 3 of 19 Page ID #:3



  1   2017. When the oil market began to rebound in 2017, Peak submitted another
  2   zoning clearance (the “2017 Ministerial Clearance”) to finish uncompleted work
  3   described in Ministerial Clearance ZC12-1052 and for additional wells and other
  4   facilities authorized by the Vested CUP. Peak’s 2017 Ministerial Clearance
  5   conformed fully with the Vested CUP. Peak, working with County representatives,
  6   expected an expedited approval process of this non-discretionary clearance.
  7   However, the County took no action on the application.
  8         7.     Instead, the County began the process of slow-walking and ultimately
  9   taking Peak’s vested rights under the Vested CUP. The County did so through the
 10   pretext of construing code violations where none existed or identifying minor code
 11   violations and then preventing Peak from correcting those violations.
 12         8.     By this time in 2019, the County had been subject to increasing
 13   political pressure from third party environmental groups to curtail oil and gas
 14   operations in the County. Some members of these groups made numerous,
 15   unfounded, false charges against Peak, including, but not limited to, false claims
 16   that Peak was engaged in so-called “fracking” operations and injecting toxic
 17   materials downhole.
 18         9.     In January 2019, the County issued a Notice of Violation to Peak
 19   regarding certain aspects of its operations. The alleged violations were factually and
 20   legally incorrect, or minor and easily correctable, mainly premised on Peak’s
 21   alleged failure to remove certain temporary facilities which Peak had been asking
 22   the County for permission to remove for over a year. Peak had requested this
 23   approval as part of its application for the 2017 Ministerial Clearance which the
 24   County did not timely act on.
 25         10.    The purported issues in the Notice of Violation were meritless or
 26   minor and easily resolved. Had the County approved Peak’s 2017 Ministerial
 27   Clearance application, Peak would have had the approval it needed to abate the
 28   alleged violations nearly 15 months before the County issued the Notice of

                                                 2
                                            COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 4 of 19 Page ID #:4



  1   Violation. Peak would have abated any alleged violations had the County allowed it
  2   to do so.
  3         11.    Peak timely filed an administrative appeal of the Notice of Violation.
  4   In response to the Notice of Violation, Peak also proposed a compliance agreement,
  5   at the County’s request, that would have given Peak the permission it needed from
  6   the County to resolve the alleged issues in the Notice of Violation. The County
  7   failed to respond to Peak’s proposed compliance agreement. Despite Peak’s diligent
  8   attempts and full cooperation to resolve the issues with the County, the County
  9   thwarted any resolution. The County intended to use the purported violations as a
 10   pretext to take Peak’s property, and thus the County unreasonably avoided all
 11   reasonable efforts by Peak to resolve the violations to the County’s satisfaction.
 12         12.    Rather than respond to Peak’s offer in the proposed compliance
 13   agreement to resolve any issues, the County issued a Notice of Nullification in or
 14   about April 22, 2019. This purported to nullify Peak’s 2012 zoning clearance, under
 15   which Peak had been operating for over six years with multiple County reviews and
 16   oversight, with no good-faith basis. The Notice of Nullification forced Peak to
 17   immediately cease all operations, thus taking away all or substantially all of Peak’s
 18   economically beneficial use of its property.
 19         13.    The asserted reason for the Notice of Nullification was transparently
 20   false – a meritless claim that back in 2012, Peak’s zoning clearance application was
 21   not in “full, true and correct form.” Peak’s 2012 application was full, true, and
 22   correct. Peak timely appealed the Notice of Nullification but to no avail.
 23         14.    The day after it issued the Notice of Nullification, the County imposed
 24   a moratorium on all new drilling regarding Peak’s project and extended it twice
 25   through year-end 2020.
 26         15.    Peak filed an As-Built zoning clearance application in mid-2019 to get
 27   approval to continue operating. The County failed to act timely on this application.
 28         16.    The actions taken by the County terminated Peak’s existing operation.

                                                 3
                                            COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 5 of 19 Page ID #:5



  1          17.   In 2020, the County claimed for the first time that Peak never had the
  2   authority to develop the shallow oil reserves under the Vested CUP or approved
  3   zoning clearances, despite the well documented County approvals and decisions on
  4   file. The County claimed for the first time that non-discretionary zoning clearance
  5   approvals were no longer “appropriate” under the Vested CUP for Peak’s project
  6   due to “intensification of land use.” The County mandated that Peak expediently
  7   remove all equipment on the site as unauthorized and then imposed a $250 per day
  8   civil penalty until all equipment is removed from the site.
  9          18.   The County denied Peak’s appeals and thus Peak has exhausted all
 10   administrative remedies.
 11          19.   Because the County’s actions have deprived Peak of all or
 12   substantially all economically beneficial use of its property with no compensation,
 13   Peak now seeks compensatory relief under the Takings Clause of the Fifth
 14   Amendment to the United States Constitution. The County’s violation of the
 15   Takings Clause has caused Peak damages, and entitles Peak to just compensation,
 16   in amounts over the more than $100 million Peak has invested. The County has also
 17   taken Peak’s vested but as-yet unimplemented rights under the Vested CUP.
 18                              JURISDICTION AND VENUE
 19          20.   The claim arises under the Fifth Amendment to the United States
 20   Constitution, as incorporated against the states by the Fourteenth Amendment. The
 21   Court has jurisdiction under 42 U.S.C. §1983 and 28 U.S.C. §1331.
 22          21.   Venue is proper in the Central District Court of California under 28
 23   U.S.C. §1391(b) because this action concerns an unconstitutional taking of private
 24   property in Ventura County, California, within the jurisdiction of the Central
 25   District.
 26                                        PARTIES
 27          22.   Plaintiff PEAK OIL HOLDINGS LLC is now, and at all relevant times
 28   was, a California limited liability company.

                                                 4
                                            COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 6 of 19 Page ID #:6



  1         23.    Plaintiff PEAK OPERATOR LLC is now, and at all relevant times
  2   was, a California limited liability company.
  3         24.    Defendant COUNTY OF VENTURA is a political subdivision of the
  4   State of California.
  5                                          FACTS
  6   Peak Acquired The Property In 2012
  7         25.    Around June 2012, Peak purchased a long-term minerals lease with
  8   HBH Farm, LLC (the “Lease”), thereby acquiring the right to develop the oil, gas
  9   and minerals under the leased property, at 4201 Sturgis Road, Oxnard, CA 93030 in
 10   the Oxnard Oil Field in an unincorporated area of Ventura County (the “Mineral
 11   Development Rights”). Peak’s economic interest in the property is based on this
 12   right to extract minerals from this property.
 13         26.    When Peak acquired the Mineral Development Rights, those rights
 14   were subject to the “Vested CUP.” The existence of the Vested CUP was a
 15   cornerstone of Peak’s decision to acquire the Mineral Development Rights and to
 16   invest over $100 million in developing oil and gas operations on the property. Peak
 17   had reasonable investment-backed expectations that it would enjoy a positive return
 18   on its investment made in reliance on the Vested CUP.
 19         27.    Shortly after acquiring the Mineral Development Rights, and
 20   consistent with the Vested CUP authorizing oil development on the property, Peak
 21   obtained from the County a zoning clearance to drill 24 wells and to construct
 22   related facilities on the property, which is known herein as Ministerial Clearance
 23   ZC12-1052. 1
 24   Peak Began Operations under Its Vested CUP and the Ministerial Clearance
 25         28.    Peak began the development immediately under Ministerial Clearance
 26

 27   1
        Based on direction from the County, ZC 2012 was renewed in 2015, but the key
 28   terms remain the same, and the County has always referred to the operative zoning
      clearance as ZC 2012, and not the 2015 renewal. In this Complaint, “Ministerial
      Clearance ZC12-1052” refers both to the 2012 clearance and the 2015 renewal.
                                                 5
                                            COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 7 of 19 Page ID #:7



  1   ZC12-1052 by drilling nine of the 24 approved wells and installing supporting
  2   temporary and permanent facilities. As per common industry practice, Peak initially
  3   installed temporary facilities to quickly produce oil so it could evaluate the
  4   commercial viability of the project in the first 9-12 months or so. Peak began
  5   operating those first nine wells in about October 2013.
  6         29.    Peak installed temporary facilities in 2013 and 2014 to the south of the
  7   main pad, leaving enough room to the north to build the permanent main pad
  8   extension for the installation of the planned permanent facilities and additional
  9   wells per ZC12-1052 scope, which would allow production to continue while
 10   constructing the main pad and permanent facilities. In late 2014, the County and all
 11   other applicable agencies permitted and approved other permanent operations such
 12   as the fuel gas pipeline installation and the main pad construction.
 13         30.    Due to the economic downturn in the oil market from late 2014
 14   through late 2017, Peak did not immediately install its permanent facilities or drill
 15   additional wells during that period.
 16         31.    In or about late 2014, the County told Peak that the remaining scope
 17   (i.e., the permanent facilities and the 15 other approved wells) of Ministerial
 18   Clearance ZC12-1052 had expired under its own terms. Peak thus continued
 19   operating the temporary facilities longer than initially planned (many of which were
 20   not shown on, or required to be shown on, the application for the Ministerial
 21   Clearance ZC12-1052, which only required and showed the planned permanent
 22   development) at the southern portion of the Property.
 23         32.    The County raised no objection regarding Peak’s operation of the first
 24   nine wells, including in 2014 when Peak obtained County approval for the fuel gas
 25   line and dirt work for the main pad. In other words, the County had declared the
 26   approval for the remaining 15 wells had expired but allowed Peak to perform site
 27   work for those 15 wells. The County raised no objection when Peak obtained
 28   Ministerial Clearance ZC12-1052 in 2015.

                                                  6
                                             COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 8 of 19 Page ID #:8



  1         33.    Due to the downturn in the worldwide and domestic oil markets, Peak
  2   continued operating only the initial phase of the development (i.e., the temporary
  3   facilities for the first nine wells). Peak incurred financial losses from operating
  4   during the downturn to keep intact its team, project and the Vested CUP and
  5   approved zoning clearance.
  6         34.    Peak always intended to remove the temporary facilities for the first
  7   nine wells as part of completing the final scope of work for the Ministerial
  8   Clearance ZC12-1052 (or perhaps in connection with an application for an
  9   expanded zoning clearance to construct additional wells and facilities beyond the
 10   scope of Ministerial Clearance ZC12-1052). Peak submitted a document to the
 11   County (which the County approved) on or about October 16, 2014 that illustrated
 12   select permanent equipment in temporary locations. Peak discussed the forced delay
 13   of the temporary-to-permanent equipment transition with the County.
 14         35.    The County repeatedly told Peak that no further approvals for the
 15   temporary facilities (such as an update to the zoning clearance) were required until
 16   Peak was ready to construct its final permanent equipment on the property. The
 17   County also advised Peak on several occasions that when Peak was ready to
 18   construct the permanent facilities and pad, Peak need not return to the County for
 19   further planning entitlements (because Ministerial Clearance ZC12-1052 already
 20   approved up to 24 wells, 15 of which had yet to be drilled). Rather, the County told
 21   Peak that when Peak was ready to install the other facilities and wells allowed by
 22   Ministerial Clearance ZC12-1052, Peak should go directly to the County Building
 23   & Safety Department for approvals for the permanent equipment.
 24         36.    Peak relied on its Vested CUP and Ministerial Clearance ZC12-1052
 25   as it invested over $100 million into this project.
 26   Peak Submitted an Updated Zoning Clearance Application in 2017
 27         37.    In or about September 2017, when oil prices started rising and oil
 28   extraction at Peak’s property seemed likely to become economically feasible again,

                                                  7
                                             COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 9 of 19 Page ID #:9



  1   Peak prepared and submitted to the County an updated Zoning Clearance
  2   application (“Ministerial Clearance ZC17-1084”) for a total of 79 wells on the
  3   Property. The scope of work for Ministerial Clearance ZC17-1084 included the
  4   removal of the temporary facilities and the replacement of those facilities with
  5   permanent facilities, and the full development of the property as always planned,
  6   including the remaining work scope from the previous Ministerial Clearance ZC12-
  7   1052.
  8           38.   Consistent with Peak’s Vested CUP, County planning manager Brian
  9   Baca told Peak’s President and Chief Executive Officer, Robert Bell, and County
 10   planning staffer Bonnie Luke, that the County would fast-track the Ministerial
 11   Clearance ZC17-1084 application and pre-schedule Planning Commission and
 12   Board of Supervisors meetings to push the application through the process quickly.
 13   Mr. Baca confirmed that the Vested CUP was “fully vested” and that any zoning
 14   clearance application in full conformance with the Vested CUP was subject to non-
 15   discretionary approval.
 16           39.   Two and a half months after receiving Peak’s application for
 17   Ministerial Clearance ZC17-1084, County planner Bonnie Luke and the new
 18   County Planning Manager, Jennifer Scholl, met with Peak’s president Robert Bell.
 19   In this meeting and a follow-up email, the County requested several revisions for
 20   clarity and asked Peak to “clearly differentiate” the uncompleted scope of work in
 21   Ministerial Clearance ZC12-1052 (which Peak was now intending to complete)
 22   from planned new work (i.e., work that was encompassed within the Vested CUP
 23   but outside the scope of Ministerial Clearance ZC12-1052). The County then
 24   reversed its long standing decision that ZC12-1052 had expired and informed Peak
 25   that Ministerial Clearance ZC12-1052 was still valid and Peak could complete the
 26   remaining, uncompleted, scope of work encompassed within that previously issued
 27   clearance. Peak revised its application for the Ministerial Clearance ZC17-1084 as
 28   requested by the County and re-submitted its revised application for Ministerial

                                                 8
                                            COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 10 of 19 Page ID #:10



   1   Clearance ZC17-1084 to the County on February 1, 2018.
   2         40.    After receiving the County’s confirmation that the remaining scope of
   3   work under ZC 2012 was already cleared, Peak drilled six of the remaining 15 wells
   4   covered by that previous clearance from March to June 2018 while awaiting the
   5   County’s approval of Ministerial Clearance ZC17-1084.
   6   The County's Delay in Processing ZC 2017
   7         41.    The County failed to promptly act on Peak’s application for
   8   Ministerial Clearance ZC17-1084. Instead, after the initial delay of more than two
   9   months, the County waited over two months after Peak submitted the requested
  10   revised application until April 2018 to conduct a site visit (which was unusual for a
  11   ministerial application). Due to the prolonged delay, Peak requested face-to-face
  12   meetings with the County which were held in May, June and September 2018. In
  13   these meetings, the County continually raised various legal and philosophical type
  14   questions (i.e., did Peak have vested rights, did Peak have the authority to drill
  15   shallow wells, etc.) designed to delay the process rather than advance it, without
  16   ever documenting any violations or problems with the development or operations.
  17   During 2018 when Peak pressed the County for updates and progress on its
  18   application, the County continually responded with comments about the anti-oil
  19   groups and that the County was waiting on legal reviews and input. In retrospect, it
  20   appears that by this time County officials were scheming to find a way to deprive
  21   Peak of its vested right to drill for oil (without compensating Peak for taking its
  22   property rights).
  23         42.    In the June 2018 meeting, the County suggested that Peak submit a
  24   compliance agreement (and forwarded a template to Peak) rather than pursuing a
  25   zoning clearance. Uncharacteristically, the County conducted another site visit in
  26   November 2018 and again did not expediently document any observed concerns.
  27   The County’s unreasonable delay in processing Peak’s application for Ministerial
  28   Clearance ZC17-1084 prevented Peak from performing the work encompassed

                                                   9
                                              COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 11 of 19 Page ID #:11



   1   within that application. Peak’s application for Ministerial Clearance ZC17-1084
   2   was a non-discretionary request, under a Vested CUP, that should have been
   3   promptly processed.
   4   The Notice Of Violation
   5         43.    On or about January 18, 2019, well over a year after Peak had applied
   6   for Ministerial Clearance ZC17-1084, the County issued a Notice of Violation to
   7   Peak. The Notice of Violation raised several issues which were caused primarily
   8   by the County’s failure to promptly approve Peak’s application for Ministerial
   9   Clearance ZC17-1084. Had the County timely approved Peak’s non-discretionary
  10   application for Ministerial Clearance ZC17-1084 instead of inexplicably slow-
  11   walking it (or “no walking” it), Peak could have removed the temporary facilities
  12   and replaced them with permanent installations as it had always planned to do. This
  13   would have resolved most of the issues alleged in the Notice of Violation.
  14   Peak Timely Appealed The NOV on January 28, 2019
  15         44.    Peak attempted to work with the County to resolve the issues raised in
  16   the Notice of Violation. Besides attempting to obtain the County’s approval of its
  17   application for Ministerial Clearance ZC17-1084, which if granted would have
  18   allowed Peak to resolve issues raised in the Notice of Violation, Peak also prepared
  19   (at the County’s request) a compliance agreement designed to resolve the issues in
  20   the Notice of Violation. A compliance agreement is a written plan that a property
  21   owner who has received a Notice of Violation can submit to the County which
  22   explains how the property owner will address any alleged violations. The County
  23   failed to respond promptly to Peak’s proposed compliance agreement—despite
  24   several attempts to follow-up made by Peak’s representatives.
  25         45.    On January 28, 2019, Peak timely filed a Notice of Appeal (“NOV
  26   Appeal”) of the Notice of Violation. The issues raised in the Notice of Violation (1)
  27   were factually and/or legally incorrect or easily correctable; (2) were timely
  28   appealed; and (3) Peak was working with the County to resolve the issues raised.

                                                 10
                                             COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 12 of 19 Page ID #:12



   1   The County Nullified Peak’s Right To Operate
   2         46.    On April 22, 2019, just two business days after Peak submitted its
   3   proposed compliance agreement and despite the pendency of Peak’s appeal of the
   4   Notice of Violation, the County took more drastic action: the County issued to Peak
   5   a “Notice of Nullification” which purported to nullify Ministerial Clearance ZC12-
   6   1052 (i.e., the zoning clearance under which Peak had been operating since 2012).
   7   The County based the Notice of Nullification on the incorrect assertion that Peak’s
   8   application for Ministerial Clearance ZC12-1052, submitted back in 2012, was not
   9   in “full, true and correct form” because, the County falsely claimed, Peak never
  10   planned to complete the work scope approved in the clearance.
  11         47.    The next day, the County imposed a moratorium on additional drill
  12   wells in the Peak project and extended it twice through year-end 2020. Thus, the
  13   County erroneously revoked Peak’s right to operate, and then barred Peak from
  14   seeking a replacement right to drill additional wells. The County’s purpose has
  15   simply been to deprive Peak of vested drilling rights and to avoid following its
  16   constitutional duty to compensate Peak for taking those rights.
  17         48.    The Notice of Nullification rendered Peak’s economic interest in the
  18   property worthless. Although Peak had invested over $100 million in the project,
  19   in reliance on a Vested CUP and a non-discretionary zoning clearance issued over
  20   seven years earlier, the County with no legitimate basis nullified Peak’s right to
  21   enjoy any economic benefit from its Mineral Development Rights.
  22         49.    Because the County nullified Ministerial Clearance ZC12-1052 under
  23   which Peak was conducting its oilfield operations, Peak had to cease all of its
  24   operations conducted under Ministerial Clearance ZC12-1052. The County’s Non-
  25   Coastal Zoning Ordinance, Section 811-6.2.3, states “No person shall carry on any
  26   of the operations authorized to be performed under the terms of any permit during
  27   any period of suspension thereof …”). In short, the County shut down Peak’s entire
  28   operations though the Notice of Nullification.

                                                 11
                                             COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 13 of 19 Page ID #:13



   1   The Notice of Nullification Is Based on Pretextual and False Contentions
   2         50.    The Notice of Nullification is premised on the baseless contention that
   3   the temporary facilities on the Property are permanent facilities due to their
   4   duration on the site and that, for this reason, Ministerial Clearance ZC12-1052 "did
   5   not accurately depict or describe the actual design and scope of Peak's intended
   6   development of the site, as evidenced by the discrepancy between Peak's submitted
   7   plans and the facilities actually installed temporarily at the site."
   8         51.     Nothing about Peak's temporary facilities support the County's claim
   9   that Peak's Ministerial Clearance ZC12-1052 application "was not in full, true and
  10   correct form.” The opposite is true. Peak never represented to the County that its
  11   temporary facilities were part of its actual long-term plan to develop the site
  12   pursuant to Ministerial Clearance ZC12-1052. In every meeting, written
  13   communication, oral communication, or any other contact with the County, Peak
  14   representatives explained that those temporary facilities would be removed as soon
  15   as Peak has legal approval from the County to move forward with further
  16   development of the site. Peak submitted the same scope of work in zoning
  17   clearance applications in 2012, 2015, 2017 and again in 2018.
  18         52.    Peak has spent millions of dollars seeking approval for, and
  19   implementing, its permanent plan outlined in Ministerial Clearance ZC12-1052,
  20   including expenditures for third-party engineering design and field operations;
  21   purchasing required emission credits; making advance payments for the final design
  22   and to procure raw materials; and conducting soil borings to support the design and
  23   permitting of the expanded main pad outlined in Ministerial Clearance ZC12-1052.
  24         53.    It is ludicrous to suggest that Peak invested over $100 million in this
  25   project with the intention of only drilling nine wells supported by inferior limited
  26   temporary facilities that could not process oil production from the number of wells
  27   outlined in Ministerial Clearance ZC12-1052. It has been the County's own delays,
  28   stonewalling, and failure to act on Peak's applications and proposals that has led to

                                                   12
                                               COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 14 of 19 Page ID #:14



   1   the temporary facilities still being on the property.
   2         54.     To attempt to preserve its existing operations during its appeals, Peak
   3   applied for an as-built zoning clearance to the County on July 15, 2019 (“As-Built
   4   Clearance Application-2019”). The County failed to respond timely to this
   5   submission.
   6         55.     The County implemented the NOV, the Nullification and the
   7   moratorium to terminate Peak’s existing operations without paying constitutionally
   8   required compensation. After denying Peak’s administrative appeals, the County
   9   now claimed, eight years after the fact, that Peak never had the authority to develop
  10   the shallow oil reserves under the Vested CUP and thus its entire operation was in
  11   violation, despite having issued many approvals to Peak along the way. The County
  12   suddenly claimed for the first time that non-discretionary approvals under the
  13   Vested CUP were no longer “appropriate” due to an “intensification of land use.”
  14   The County then mandated that all equipment was unauthorized and must be
  15   expediently removed from the site. In October 2020, the County imposed a $250
  16   daily civil penalty until all of the equipment is removed from the site.
  17         56.     By issuing a baseless Notice of Nullification and its other actions that
  18   deprived Peak of all or substantially all of the economically beneficial use of its
  19   Mineral Development Rights (Peak’s only property rights in the property at issue),
  20   without just compensation, the County has violated the Takings Clause of the Fifth
  21   Amendment to the United States Constitution, and caused Peak substantial
  22   damages, believed to be well over $100 million.
  23   Peak Has Exhausted Its Administrative Remedies
  24         57.     All attempts by Peak to work with the County and resolve its dire
  25   situation proved fruitless. Peak even revised its application for Ministerial
  26   Clearance ZC17-1084 in every possible way required by the County to fast track
  27   the approval process so Peak could remove the temporary facilities and replace
  28   them with facilities in their permanent locations. Yet, the County took no timely

                                                   13
                                              COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 15 of 19 Page ID #:15



   1   action on Peak’s applications for Ministerial Clearance ZC17-1084.
   2         58.    On January 28, 2019, Peak appealed the Notice of Violation, and
   3   sought to work with the County to resolve the underlying issues. The County
   4   suggested that Peak submit a proposed compliance agreement to resolve those
   5   issues, which Peak did, and then the County ignored the proposed compliance
   6   agreement. Just two business days after Peak submitted the proposed compliance
   7   agreement submitted to the County, the County sent Peak the Notice of
   8   Nullification, prohibiting Peak from continuing to conduct any further operations.
   9         59.     On May 2, 2019, Peak timely filed an administrative appeal of the
  10   Notice of Nullification. Peak’s Notice of Nullification appeal was to be heard
  11   concurrently with its NOV Appeal. On July 15, 2019, Peak submitted to the
  12   County its As-Built Clearance Application-2019 hoping to get approval for the
  13   facilities at the site. The County took no timely action on this application.
  14         60.    The County placed Peak’s NOV appeal and Notice of Nullification
  15   appeals on the Planning Commission’s calendar for August 8, 2019 and cancelled
  16   the hearing twice before it finally heard and denied Peak’s appeals in November
  17   2019. Peak appealed those denials to the County Board of Supervisors, which
  18   ultimately denied Peak’s appeals in March 2020. Peak has exhausted all possible
  19   administrative remedies.
  20         61.    After denying Peak’s administrative appeals and effectively revoking
  21   its vested permit, the County denied Peak’s applications for Ministerial Clearance
  22   ZC17-1084 and As-Built Clearance-2019, and Peak’s proposed compliance
  23   agreement. The County never acted on those applications when it would have
  24   mattered. The County ignored those applications to prevent Peak from curing the
  25   pretextual violations that the County intended all along to use as the basis for
  26   accomplishing its predetermined goal of revoking Peak’s vested permit.
  27         62.    The County has stripped Peak of any right to economically benefit
  28   from its property. Any further attempts to seek relief from the County would be

                                                  14
                                              COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 16 of 19 Page ID #:16



   1   futile. Peak’s constitutional rights have been seriously and materially infringed,
   2   entitling it to immediate relief from this Court. Peak is suffering severe and
   3   irreparable damages every day. Peak has no choice but to move forward with this
   4   lawsuit to vindicate its rights.
   5         63.     Peak has no issue with legitimate environmental and regulatory
   6   concerns, and always strived to conduct its operations in full compliance with all
   7   regulations with strict attention to the environment and safety. In fact, in 2018, Peak
   8   offered to the County that it would abide by all modern ordinances and regulations
   9   in its project despite that its Vested CUP meant that Peak was not subject to later-
  10   adopted ordinances. At that time, Peak also communicated to the County the many
  11   environmentally friendly operations that it had implemented and planned to
  12   implement. The County never responded to this pledge or concession which further
  13   indicated that the County’s true agenda was to stop Peak from exercising its rights
  14   under its Vested CUP.
  15

  16                                 FIRST CAUSE OF ACTION
  17                Taking of Private Property Without Just Compensation
  18    in Violation of the Takings Clause of the Fifth Amendment (42 U.S.C. §1983)
  19                             (All Plaintiffs against all Defendants)
  20          64.    Peak incorporates and realleges all allegations in paragraphs 1-63 as if
  21   fully set forth herein.
  22          65.    Under the color of state law, the County has engaged in regulatory and
  23   other activity that has deprived Peak of all or substantially all of the economically
  24   beneficial use of its Property.
  25          66.    The County’s actions interfered with Peak’s distinct investment-
  26   backed expectation associated with developing oil and gas operations on its
  27   Property, in reliance on vested rights.
  28          67.    The County has caused an unconstitutional taking of Peak’s property

                                                    15
                                                 COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 17 of 19 Page ID #:17



   1   for which the County has not paid Peak any compensation. The taking has been
   2   permanent or in the alternative temporary.
   3          68.    The County’s actions and intentional inactions constitute action under
   4   color of law, or state action, in violation of the Fifth Amendment of the United
   5   States Constitution, and constitute a taking of property for public use without
   6   compensation and is contrary to the Fifth Amendment of the United States
   7   Constitution.
   8          69.    The County must pay Peak just compensation in the amount according
   9   to proof at trial, but which is no less than $100 million.
  10

  11                               SECOND CAUSE OF ACTION
  12                    Denial of Substantive and Procedural Due Process
  13                                       (42 U.S.C. §1983)
  14                             (All Plaintiffs against all Defendants)
  15          70.    Peak incorporates and realleges all allegations in paragraphs 1-69 as if
  16   fully set forth herein.
  17          71.    The actions of the County have been arbitrary, capricious,
  18   unreasonable and pretextual, and part of a concerted effort to prevent Plaintiffs
  19   from development of their property rights and to prevent the ripening of claims.
  20   The County’s actions and inactions were pretextual, part of an intentional effort to
  21   prevent the development of property rights and prevent the ripening of legal claims.
  22          72.    Plaintiffs have incurred and will continue to incur attorneys’ fees,
  23   expert witness fees, and other fees and costs, as a result of this proceeding, in
  24   amounts that cannot yet be ascertained but which are recoverable pursuant to the
  25   provisions of 42 U.S.C. §§ 1983 and 1988.
  26          73.    The actions of the County are arbitrary, capricious, unreasonable and
  27   pretextual, and part of a concerted effort to revoke Plaintiffs’ vested rights,
  28   including the right to drill for oil.

                                                    16
                                               COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 18 of 19 Page ID #:18



   1         74.    Under the color of state law, the County has caused damage to Peak.
   2         75.    The County must pay Peak compensation in the amount according to
   3   proof at trial, but which is no less than $100 million.
   4                                 PRAYER FOR RELIEF
   5         WHEREFORE, Plaintiffs demands judgment against the County as follows:
   6         1.     An award of just compensation and other damages in the amount
   7   according to proof;
   8         2.     Attorneys’ fees and costs under 42 U.S.C. §§ 1983 and 1988,
   9         3.     Such other and further relief as the Court may deem just and proper.
  10
                                  BLUM COLLINS, LLP
  11                              Craig M. Collins
  12

  13

  14
                             By   /s/Craig M. Collins .............................................................
  15
                                                   Craig M. Collins
  16                                               Attorneys for Plaintiffs
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                       17
                                                 COMPLAINT
Case 2:21-cv-00734-DSF-AFM Document 1 Filed 01/27/21 Page 19 of 19 Page ID #:19



   1                            DEMAND FOR JURY TRIAL
   2

   3        Plaintiffs demand a trial by jury on all issues so triable.
   4

   5

   6
                                                 BLUM COLLINS, LLP
   7                                               Craig M. Collins
   8                                             /s/Craig M. Collins
                                                 By
   9                                                 Craig M. Collins
                                                     Attorneys for Plaintiffs
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                 18
                                             COMPLAINT
